Citation Nr: 0600913	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  96-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for skin cancer claimed as 
due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1945 to July 1946, 
and from September 1961 to August 1962.  He also had service 
in the United States Army National Guard which included 
various periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 1997, the Board issued a decision confirming the 
denial of the claim for service connection for skin cancer 
claimed as due to exposure to radiation.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).   

In May 1999, the Court issued a memorandum decision which 
vacated the Board's decision and remanded the case to the 
Board.  The Board remanded the case for additional 
development in June 2000 and again in July 2003.  The 
requested action has since been completed, and the case has 
been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he developed skin cancer which was 
related to his exposure to radiation during the occupation of 
Japan.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c; 38 C.F.R. § 3.309(d).  However, skin cancer is not 
one of them.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes skin cancer and any other type of cancer and 
thus covers basal cell carcinoma and squamous cell carcinoma 
claimed by the veteran. 38 C.F.R. § 3.311(b) further states 
that, if the veteran has one of the radiogenic diseases, a 
dose estimate should be obtained and the case will be 
referred to the VA Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).

In February 2001, pursuant to 38 C.F.R. § 3.311, the RO wrote 
to the Defense Threat Reduction Agency (DTRA) and requested a 
radiation dose estimate.   The RO provided information 
regarding the veteran, including his assigned units during 
service.  In response, the DTRA wrote in March 2001 that 
historical records confirmed that the veteran was a member of 
the American occupation forces in Japan following World War 
II.  He reportedly was a passenger on board the SS Cape Bon 
and was present in the Nagasaki area on November 6, 1945.  It 
was further stated that:

A scientific dose reconstruction titled Radiation 
Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, 1946-1946 (DNA 5512F), 
available at your facility, has determined the 
maximum possible radiation dose that might have 
been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the 
American Occupation (September 1945 to June 1946 
for Nagasaki; and September 1945 to March 1946 for 
Hiroshima).  Using all possible "worst case" 
assumptions, the maximum possible dose any 
individual serviceman might have received from 
external radiation, inhalation, and ingestion is 
less that one rem.  This does not mean any 
individual approached that level of exposure.  In 
fact, it is probable that the great majority of 
servicemen assigned to Hiroshima and Nagasaki 
occupation forces received no radiation exposure 
whatsoever, and that the highest dose received by 
anyone was a few tens of millirem.

The RO subsequently requested an opinion from the VA 
Compensation and Pension service which in turn referred the 
request to the Under Secretary for Health.  In August 2002, 
Susan Mather, M.D., M.P.H., the Chief Public Health and 
Environmental Hazards Officer gave an opinion, based on the 
above referenced dose estimate, regarding the likelihood that 
the veteran's skin cancer was due to radiation exposure in 
service.  The opinion weighed against the claim.

Significantly, however, the National Research Council (NRC) 
published a report on May 8, 2003 that found the methods used 
by the DTRA to calculate reconstructed dose estimates 
required under 38 C.F.R. §3.311, while generally valid for 
estimating average dose exposure, used methodology to 
calculate upper-bound doses for both external and inhaled 
exposures which often underestimated exposure and was highly 
uncertain.  As a result, in cases such as the present one, 
where the veteran claims exposure to radiation at Hiroshima 
or Nagasaki, a request must be sent to the DTRA for a revised 
dose estimate.  See Veterans Benefits Administration Fast 
Letters 03-31, 04-20.

Accordingly, this case is REMANDED for the following:

1.  The RO should request a revised dose 
estimate from the DTRA.  The information 
contained in the letter to DTRA should 
include the regulation under which the 
request is made (38 C.F.R. § 3.311); the 
veteran's name, address and phone number; 
the veteran's branch of service and 
service number; the veteran's social 
security number; the veteran's 
organization or unit of assignment at the 
time of exposure; dates of assignment at 
the radiation-risk activity; a full 
description of the duties at the 
radiation risk activity (with enclosure 
of copies of the veteran's statements and 
other pertinet documents); and a 
description of the disease claimed, to 
include the location of all tumors.  See 
VBA Fast Letter 04-20.

2.  If the revised dose estimate is 
higher than the one previously provided, 
the case should again be referred to the 
Under Secretary for Benefits to obtain an 
opinion as to whether sound scientific 
and medical evidence supports the 
conclusion that it is at least as likely 
as not that the veteran's skin cancer 
resulted from exposure to ionizing 
radiation during active service.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

